Evans, P. J., and Lumpkin, J.,
dissenting. We do not think that a new trial should be granted on account of the instruction contained in the fourth division of the opinion. The lexicons define both words to mean “to stifle, to suffocate.” Death accom*21plished by strangling results from inability to inspire and expire air into and from the lungs, and death from smothering results from the same physiological cause. The charge in the indictment that death was produced by choking and by strangling indicates that strangling was not limited to suffocation produced by a constriction of the throat. While there may exist some technical difference in the terms, yet in common speech one is generally understood as the equivalent of the other. We do not think that the difference is so radical as to imply essentially different means of producing death.